Citation Nr: 0520361	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  02-05 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sinusitis.





ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1992.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim of entitlement to service 
connection for sinusitis has been obtained by the RO.  

2.  There is no competent medical evidence that establishes 
that the veteran currently suffers from sinusitis.  


CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

Significantly, notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In a rating action of March 2000, the RO denied the veteran's 
claim of entitlement to service connection for sinusitis.  
Only after that decision was promulgated did the RO, in March 
2001, provide notice to the veteran regarding what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claim.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice of the evidence needed 
to substantiate his claim.  The discussions in the March 2000 
rating decision appealed, the March 2002 statement of the 
case, and the June 2005 supplemental statement of the case 
(SSOC) (especially when considered collectively) informed him 
of the information and evidence needed to substantiate his 
claim and complied with VA's notification requirements.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on March 28, 2001, 
was not given prior to the first RO adjudication of the 
claim, the notice was provided by the RO prior to the 
transfer and recertification of the case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and an SOC was provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  

Regarding the duty to assist, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating his or her claim.  38 U.S.C.A. § 5103A(a); 
38 C.F.R. § 3.159(c), (d).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§3.159(c)(1-3).  During the course of this appeal, the RO has 
obtained and reviewed the evidence identified by the veteran 
as pertinent to his claim.  

The VCAA duty to assist also requires VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  The veteran was accorded an examination 
by VA for disability evaluation purposes in June 1999.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination of the issues addressed in this 
decision.  Therefore, the duty to assist provisions of the 
VCAA have been fulfilled.  

In view of these factors, the Board finds that the notice and 
duty to assist provisions of the law have been satisfied, and 
that any failure to have fully complied with these 
requirements before the March 2001 rating decision on appeal 
has not resulted in any prejudice to the veteran, and, 
therefore, any such error was harmless.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

II.  Factual background.

The record indicates that the veteran served on active duty 
from February 1970 to February 1992.  The service medical 
show that the veteran was seen on several occasions for 
complaints of nasal congestion; he was diagnosed with upper 
respiratory infection.  In September 1980, the veteran was 
diagnosed with nasal congestion.  On the occasion of his 
retirement examination in November 1991, the veteran 
indicated that he always had a problem with sinus colds, and 
he seemed to be stuffed up all the time; no pertinent 
diagnosis was noted.  

Post service treatment records, dated from July 1992 through 
November 1998, including VA as well as private treatment 
reports, reflect evaluation and treatment for several 
disabilities.  During a clinical visit in February 1997, the 
veteran complained of head congestion and stuffy nose for the 
past week; no pertinent diagnosis was reported.  Treatment 
notes, dated in September 1997, December 1997 and November 
1998, reflect a past history of sinusitis; however, these 
reports are completely silent with respect to any current 
findings or diagnoses of sinusitis.  

The veteran's application for service connection for 
sinusitis (VA Form 21-526) was received in March 1999.  In 
conjunction with his claim, the veteran was afforded a QTC-
compensation examination in June 1999; he indicated that he 
was diagnosed with sinusitis in 1979.  The veteran indicated 
that his symptoms included difficulty breathing at night and 
shortness of breath.  He denied having any discharge from his 
nose.  He did not have a sinus problem located along his 
right forehead.  He reported experiencing headaches with 
sinus attacks 4 to 5 times a year.  He was not receiving any 
treatment for his sinusitis.  On examination, it was noted 
that oro pharynx was clear.  There was no sinus tenderness.  
X-ray study of the sinuses was reported as normal.  The 
examiner stated that there was no objective data to support a 
diagnosis of sinusitis.  

Received in September 2002 were multiple private treatments, 
dated from August 1999 through July 2002, reflecting ongoing 
treatment for several disabilities, including sleep apnea.  
During a clinical visit in August 2000, it was noted that the 
veteran was seen in consultation with possible sleep apnea.  
He reported heroic snoring and daytime somnolence, which is 
significant.  Not many morning headaches.  It was noted that 
the veteran had nasal obstruction, worse on the right than 
the left.  Following an evaluation, the impression was 
probable sleep apnea.  In November 2000, the veteran 
underwent a septoplasty, bilateral turbinate reduction, and 
uvulopalatopharyngoplasty.  The veteran was seen for a follow 
up evaluation in March 2001, at which time he indicated that 
he was breathing well through his nose.  He was sneezing, has 
clear nasal drainage and symptoms of allergy.  On 
examination, the septum was nicely in the midline.  
Turbinates had erythema and edema to them.  There was mucus 
stranding, and some evidence of clear discharge.  The rest of 
the examination was unremarkable.  No pertinent diagnosis was 
made.  


III.  Legal analysis.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, while the veteran is shown to have been seen 
on several occasions for complaints of nasal congestion 
during service, no diagnosis of sinusitis was made at that 
time.  Moreover, on VA examination in June 1999, the veteran 
indicated that he was not receiving any treatment for 
sinusitis; he also denied any discharge from his nose.  It is 
noteworthy that X-ray study of the sinuses was normal; 
therefore, sinusitis was not diagnosed.  In the absence of 
proof of a present disability, there cannot be a valid claim 
[of service connection].  Hickson, supra.  See also Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran was 
advised that to establish service connection for a claimed 
disability, he must show that he has such disability.  See 
March 2001 letter.  He has not submitted any evidence of a 
current diagnosis of sinusitis.  As the threshold requirement 
for establishing service connection is not met, the claim 
must be denied.  

In summary, inasmuch as the veteran has no current diagnosis 
of sinusitis, the preponderance of the evidence is against 
the veteran's claim and service connection for such is not 
warranted.  See Brammer, supra.  See also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).  Accordingly, the veteran's claim of 
service connection must fail.  The benefit sought on appeal 
is denied.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for sinusitis.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Service connection for sinusitis is denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


